Citation Nr: 0421087	
Decision Date: 08/02/04    Archive Date: 08/09/04

DOCKET NO.  02-00 084A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased disability rating for a service-
connected low back disorder, currently evaluated as 20 
percent disabling.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a January 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Los 
Angeles, California (the RO).  

Procedural history

The veteran had active service from May 30, 1986 to December 
21, 1986. 

In a January 2001 rating decision, the RO granted service 
connection for a low back disability and assigned a 20 
percent disability rating.  The veteran disagreed with the 
January 2001 rating decision and initiated this appeal.  The 
appeal was perfected with the timely submission of the 
veteran's substantive appeal (VA Form 9) in January 2002.  

In February 2003, the Board remanded this issue.  After the 
requested development was accomplished, the RO issued a 
supplemental statement of the case (SSOC) which continued the 
previous denial.  

Issues not currently on appeal

The Board observes that in addition to remanding this issue, 
its February 2003 decision included a denial on the merits of 
the issue of entitlement to an increased disability rating 
for a service connected right hip disability which was also 
on appeal at that time.  The Board's decision to deny the 
claim is final.  See 38 C.F.R. § 20.1100 (2003).  
Accordingly, that issue will be addressed no further herein.

In an April 2002 rating decision, the RO reduced the rating 
for the veteran's low back disability to 10 percent, 
effective from July 1, 2002.  The veteran filed a notice of 
disagreement in June 2002.  In February 2003, the Board 
remanded the issue of the propriety of that reduction for 
issuance of a statement of the case (SOC).  In a December 
2003 rating decision, the RO restored the 20 percent 
disability rating for the veteran's low back disorder, 
effective from the date of the reduction, July 1, 2002.  
Accordingly, with respect to the reduction, the benefit 
sought on appeal has been granted in full, and that issue 
will be addressed no further by the Board.  

In the February 2003 decision, the Board also remanded the 
issue of entitlement to a total disability rating on the 
basis of individual unemployability (TDIU) for the issuance 
of a SOC.  In December 2003, the RO sent the veteran a SOC on 
that issue; however, the veteran did not perfect his appeal 
by submitting a VA Form 9 or equivalent document.  The period 
for perfecting an appeal has since expired.
Accordingly, that issue is not in appellate status.  See 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 
38 U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a SOC is issued by VA].


FINDINGS OF FACT

1.  The veteran's low back disability is manifested by 
complaints of pain and stiffness.  Objective clinical 
findings include no x-ray abnormalities, no listing of the 
spine, no abnormal mobility, mild spasms, and normal to 
moderate limitation of motion.

2.  The evidence does not show that the veteran's low back 
disability is so exceptional or unusual that referral for 
extraschedular consideration by designated authority is 
required.


CONCLUSIONS OF LAW

1.  The criteria for a higher disability rating for the 
service-connected low back disability have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5295 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 5237 
(2003).

2.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to an increased disability 
rating for his service-connected low back disorder.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The provisions 
of the VCAA and the implementing regulations are, 
accordingly, applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
[a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

The Board observes that the veteran was notified by the 
January 2001 rating decision, by the June 2001 SOC, and by 
the October 2002 and December 2003 SSOCs of the pertinent law 
and regulations, of the need to submit additional evidence on 
his claim, and of the particular deficiencies in the evidence 
with respect to his claim.  

The RO sent a letter to the veteran in July 2001 in response 
to his claim of entitlement to TDIU.  While not intended to 
address the increased rating claim, which was already pending 
when the VCAA was enacted, that letter did describe the 
evidence necessary to substantiate an increased rating claim, 
and it explained in detail the respective responsibilities of 
the veteran and VA for obtaining evidence.

Crucially, a letter was sent to the veteran in March 2004, 
with a copy to his representative, which was specifically 
intended to address the requirements of the VCAA with respect 
to his increased rating claim.  The veteran was informed by 
means of that letter as to what evidence was required to 
substantiate his increased rating claim, as well as what 
evidence he was required to provide and what evidence VA 
would attempt to obtain on his behalf.  The letter explained 
that the evidence must show that his service connected 
disability had increased in severity; that this evidence 
could consist of medical records or lay statements; that VA 
would obtain government records and would make reasonable 
efforts to help him get other relevant evidence, such as 
private medical records, but that he was responsible for 
providing sufficient information to VA to identify the 
custodian of any records.  

The Board finds that this document properly notified the 
veteran and his representative of the information, and 
medical or lay evidence, not previously provided to VA that 
is necessary to substantiate the claim, and it properly 
indicated which portion of that information and evidence is 
to be provided by the veteran and which portion VA would 
attempt to obtain on behalf of the veteran.  The veteran did 
not respond to the letter.  

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.

In particular, the veteran identified certain medical 
treatment records from the VA Medical Center in Sepulveda, 
California.  The RO requested and obtained those records.  
The RO also obtained the veteran's service medical records.  
The veteran was afforded VA examinations in August 2000, 
October 2001 and March 2003.  There is no indication that 
there exists any evidence which has a bearing on this case 
which has not been obtained.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  See 38 C.F.R. § 3.103 (2003).  The veteran was 
informed of his right to a hearing and was presented several 
options for presenting personal testimony; he indicated in 
his January 2002 VA Form 9 that he did not want a BVA 
hearing, and he never requested a hearing before the RO.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.   

Pertinent law and regulations 

Increased disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2003) [general rating considerations; 
essentials of evaluative ratings].

Revised regulations

During the pendency of the veteran's claim, VA twice issued 
revised regulations amending the portion of the rating 
schedule dealing with disorders of the spine.  
The first amendment affected only Diagnostic Code 5293 
[intervertebral disc syndrome], and was made effective from 
September 23, 2002.  Effective September 26, 2003, the entire 
rating schedule for disorders of the spine was revised, which 
incorporated the previous changes with respect to 
intervertebral disc syndrome.  

Where a law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
Secretary of VA to do otherwise and the Secretary did so.  
VAOGCPREC 7-2003.
However, revised statutory or regulatory provisions may not 
be applied to any time period before the effective date of 
the change.  See 38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. 
§ 3.114 (2003); VAOPGCPREC 3-2000 (April 10, 2000).  
VA General Counsel opinions are binding on the Board.  See 38 
U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 14.507 (2003).

The veteran's lumbar spine disability will be evaluated under 
both the former and current versions of the rating schedule.  
The Board notes that the veteran was provided with the 
amended regulations by the RO in December 2003.  He was 
provided a 60 day period in which to respond.  His accredited 
representative was given a copy of the letter.  Neither the 
veteran nor his representative responded.  Based on this 
record, the Board concludes that there is no prejudice to the 
veteran in deciding this appeal based on the new regulations.  
See Bernard v. Brown, 4 Vet. App. 384 (1993) [when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the veteran has 
been given adequate notice to respond and, if not, whether he 
has been prejudiced thereby].  The veteran has been provided 
with the new regulations and has been accorded the 
opportunity to respond.

Specific schedular criteria

As discussed immediately above, the Board will evaluate the 
veteran's service-connected low back disability under both 
the former and the current rating criteria.  The Board will 
discuss in detail its reasons for the assignment of 
particular diagnostic codes in the Analysis section below.

(i.) The former rating schedule

The former Diagnostic Code 5295 [lumbosacral strain] provides 
the following levels of disability:

40% severe; with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion;

20 % with muscle spasm on extreme forward bending, loss 
of lateral spine motion, unilateral, in standing 
position;

10% with characteristic pain on motion;

0% with slight subjective symptoms only.

See 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).

(ii.) The current rating schedule

The current version of the general rating schedule for 
evaluating disorders of the spine provides the following:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease

100%  Unfavorable ankylosis of the entire spine;

50%  Unfavorable ankylosis of the entire thoracolumbar 
spine;

40%  Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine;

30%  Forward flexion of the cervical spine 15 degrees or 
less, or, favorable ankylosis of the entire cervical 
spine;

20%  Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of 
motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis;

10%  Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 
120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height.  

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation 
purposes, normal forward flexion of the cervical spine 
is zero to 45 degrees, extension is zero to 45 degrees, 
left and right lateral flexion are zero to 45 degrees, 
and left and right lateral rotation are zero to 80 
degrees.  Normal forward flexion of the thoracolumbar 
spine is zero to 90 degrees, extension is zero to 30 
degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 
30 degrees. The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation. The 
normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component 
of spinal motion provided in this note are the maximum 
that can be used for calculation of the combined range 
of motion.

Note (3): In exceptional cases, an examiner may state 
that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of 
the spine, the range of motion of the spine in a 
particular individual should be considered normal for 
that individual, even though it does not conform to the 
normal range of motion stated in Note (2). Provided that 
the examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that 
individual will be accepted.	

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical 
spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the 
ankylosis results in one or more of the following: 
difficulty walking because of a limited line of vision; 
restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; atlantoaxial or cervical 
subluxation or dislocation; or neurologic symptoms due 
to nerve root stretching. Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when 
there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.

5235 Vertebral fracture or dislocation
5236 Sacroiliac injury and weakness
5237 Lumbosacral or cervical strain
5238 Spinal stenosis
5239 Spondylolisthesis or segmental instability
5240 Ankylosing spondylitis
5241 Spinal fusion
5242 Degenerative arthritis of the spine (see also diagnostic 
code 5003)
5243 Intervertebral disc syndrome

See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 5243 
(2003)

Rating musculoskeletal disabilities 

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2003) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2003).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).   

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2003).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

Analysis

The veteran is seeking an increased disability rating for his 
service-connected low back disorder, which is currently 
evaluated as 20 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).  He essentially contends that 
the symptomatology associated with the low back disorder is 
more severe than is contemplated by the currently assigned 
rating.

Assignment of diagnostic code 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

The March 2003 VA examiner diagnosed a lumbosacral strain.  
The examiner found no evidence of abnormality of the spine on 
x-ray and no evidence of radiculopathy present, with normal 
straight-leg raising, normal extremity motor function and 
normal sensory function.  The August 2000 VA examination also 
produced normal x-ray findings, and normal sensory findings.  
Straight leg raising was said to be positive at 60 degrees on 
the left, but there was no diagnosis of a neurological 
disorder.  The diagnosis was chronic lumbosacral strain.  The 
medical evidence is thus consistent with the RO's choice of 
former Diagnostic Code 5295 [lumbosacral strain]. In light of 
the reported medical findings showing the only confirmed 
diagnosis to be a lumbosacral strain, the Board finds 
Diagnostic Code 5295 is the most appropriate diagnostic code 
under the former version of the rating schedule.  There is no 
medical basis to assign a different diagnostic code and the 
veteran has not so suggested.

Similarly, under the current version of the rating schedule, 
the Board believes that Diagnostic Code 5237 [lumbosacral or 
cervical strain] is most appropriate.  The Board notes that 
under the current version, all disabilities with the 
exception of intervertebral disc syndrome are rated under the 
same criteria.  The record contains no diagnosis of 
intervertebral disc syndrome, and objective findings with 
respect to radiculopathy are essentially negative.  Indeed, 
during the October 2001 examination, the veteran denied 
radiating pain, but described his pain as constant and achy.  
In March 2003, the examiner's objective finding was that 
there was no sign of radiculopathy present.  

Accordingly, the veteran will be rated under both the former 
and current rating schedules using the diagnostic codes for 
lumbosacral strain, Diagnostic Codes 5295 and 5237 
respectively.  Those diagnostic codes are set out in detail 
above.

Schedular rating

The Board has reviewed the evidence of record, and for 
reasons which will be expressed in greater detail below, the 
Board finds that the veteran's overall level of 
symptomatology is not consistent with that enumerated for a 
higher disability rating under either version of the rating 
schedule.  

(i.) Former rating criteria

Under the former version of the rating schedule, to warrant a 
40 percent rating, the evidence must show severe 
symptomatology.  Symptoms enumerated under the 40 percent 
level include listing of the whole spine to the opposite 
side, a positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  

The evidence is not consistent with a listing of the whole 
spine.  There is no such finding in the medical evidence.  
The Board notes that x-ray findings have consistently been 
normal, with no abnormality shown.  The x-ray evidence is 
also pertinent to the criteria of osteoarthritic changes or 
narrowing or irregularity of joint space.  In light of the 
normal x-rays, the Board finds that objectively, such 
symptoms are not shown.  Moreover, the evidence contains no 
finding of a positive Goldthwaite's sign.

The evidence is also not consistent with abnormal mobility on 
forced motion.  The October 2001 VA examiner specifically 
found that there was no abnormal movement.  He also noted 
that the veteran's balance was within normal limits, there 
was no evidence on the feet of abnormal weight bearing, there 
was no limited function of standing or walking.  The March 
2003 examiner found that the veteran's posture was normal.  

The veteran was noted to walk with a limp and to require a 
cane; however, according to the March 2003 examiner, the 
veteran's antalgic gait was attributable to his hip disorder.  
The veteran's hip disorder is service connected and a 20 
percent rating is assigned.  It is well established that 
claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
See Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would 
result in prohibited pyramiding, which is contrary to the 
provisions of 38 C.F.R. § 4.14 (2003).  Accordingly, in light 
of this medical evidence the Board will not consider the 
veteran's gait and hip problems as part of the service-
connected back disability.  See Mittleider v. West, 11 Vet. 
App. 181, 182 (1998) [the Board is precluded from 
differentiating between symptomatology attributed to a non 
service-connected disability and a service-connected 
disability in the absence of medical evidence which does so].

With respect to loss of lateral motion, the veteran had right 
and left lateral flexion to 40 degrees in October 2001 with 
right and left lateral rotation to 35 degrees.  Range of 
motion was described as normal.  In August 2000, right 
lateral flexion was measured to 20 degrees with right 
rotation to 25 degrees.  Left lateral flexion was measured to 
15 degrees with left rotation to 30 degrees.  In March 2003, 
right and left lateral flexion were measured to 30 degrees 
with right and left rotation to 30degrees.  Thus, while at 
times there does appear to be some loss of lateral motion, it 
has at other times been normal.  The Board notes that even 
the worst measurements, recorded in August 2000, are no more 
than moderate in degree.  

The Board concedes that there is some evidence of record that 
is consistent with marked limitation of forward bending in a 
standing position.  The Board notes that "marked" is defined 
as "noticeable; obvious; appreciable; distinct; conspicuous."  
See WEBSTER'S NEW WORLD DICTIONARY, Third College Edition 
(1988), page 828.  In August 2000, the veteran was only able 
to forward flex to 40 degrees.  A June 2000 outpatient clinic 
note shows range of flexion from 30 to 40 degrees.  Given the 
October 2001 examiner's description of 95 degrees of forward 
flexion as normal, a measurement of 40 degrees must certainly 
be described as "noticeable."  

However, the Board notes that more recent findings do not in 
fact show "marked" limitation of forward bending.  
Significantly, during the most recent examination in March 
2003, the veteran was able to forward flex to 70 degrees, and 
in October 2001, his range of forward flexion was described 
as "normal" with flexion to 95 degrees,   Based on this 
more recent medical evidence,  the Board does not believe 
that either the veteran's current condition or his overall 
condition can accurately be described as "marked limitation 
of forward bending."  

Moreover, with respect to range of motion, measurements on 
examination are at least in part dependent on the effort and 
cooperation of the patient.  The October 2001 VA examiner 
included a statement in the report that the veteran was not 
felt to be putting all of his effort into the examination and 
at times was felt to be exaggerating his symptoms.  While the 
Board does not discount entirely the findings of limited 
forward flexion and lateral motion reported in earlier 
examinations, the Board believes that the more recent 
findings, indicative of normal or close to normal motion, are 
a more reliable and accurate gauge of the veteran's overall 
level of disability.  That is, while motion can be 
voluntarily limited, if significant back pathology does exist 
normal motion cannot easily be faked.
The Board accordingly places greater weight of probative 
value on medical evidence, including the normal x-ray 
findings, which fail to show evidence of listing of the 
spine, osteoarthritic changes or narrowing or irregularity of 
joint spaces, as well as the specific finding of no abnormal 
movement made by the October 2001 examiner.  

With respect to other symptoms listed under Diagnostic Code 
5295, the Board notes that the March 2003 VA examiner found 
mild muscle spasms.  However, the October 2001 examiner and 
the August 2000 examiners noted no spasms.  Similarly, a June 
2000 ambulatory care clinic note shows no evidence of muscle 
spasms.  In any event, spasms are part of the criteria for 
the currently assigned 20 percent rating.  

In summary, while the record arguably contains at least some 
evidence consistent with marked limitation of forward 
bending, this is essentially the only symptom consistent with 
a 40 percent disability level that appears in the record.  
The other listed symptoms are either clearly refuted or not 
mentioned at all in the medical evidence.  In addition, even 
with respect to marked limitation of motion, as explained 
above the remote findings from June 2000 and August 2000 do 
not appear to represent the veteran's current condition or 
his overall condition.  As explained above more recent 
clinical findings indicate normal or close to normal range of 
motion of the back, and the October 2001 examination report 
leads the Board to believe that the two reports from 2000 may 
have been the production of attempts by the veteran to 
magnify his symptomatology. 

Moreover, the evidence simply does not approximate the 
"severe" overall symptomatology contemplated for a 40 
percent rating.  The Board again notes the consistently 
normal x-ray findings, no abnormal movement, and the minimal 
evidence of muscle spasms.

Because the criteria enumerated under the 40 percent level 
include a general reference to symptomatology that is 
"severe," the Board has given consideration to other 
possible symptoms.  See Mauerhan v. Principi, 16 Vet. App. 
436 (2002) which provides that, in some cases, enumerated 
symptoms are not intended to constitute an exhaustive list, 
but rather are to serve as examples of the type and degree of 
the symptoms, or their effects, that would justify a 
particular disability rating.  However, the medical evidence 
in general does not show other symptoms;  a 40 percent rating 
cannot be justified on that basis.

The Board is of course aware of the veteran's contentions 
concerning the severity of his service-connected low back 
symptomatology.  In his VA Form 9, the veteran asserted that 
he cannot continue in his usual occupation as a truck driver, 
or any other occupation that requires prolonged sitting, 
which causes severe hip and back pain.  The veteran stated 
that he is usually able to sit for about 1/2 hour before having 
to stand, and after prolonged walking, he must sit down to 
relieve the pressure on his leg, hip and back.  According to 
the veteran, his activities are limited to inside the home.  
He must spend a great deal of time lying down to relieve the 
pressure from the hip, leg and back; and he is very limited 
in squatting and kneeling.

Te Board notes that the veteran has also included in his 
statement symptoms which have been medically attributed to 
his hip disability.  The veteran is not, however, competent 
to attribute symptoms to a particular cause.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  

In addition, to the extent that the veteran's contentions 
concerning the severity of his back disability conflict with 
the objective findings, the Board favors the objective 
evidence as discussed above.  In particular, the Board again 
notes the October 2001 examiner's finding that, in his 
opinion, the veteran was at times felt to be exaggerating his 
symptoms.  In Caluza v. Brown, 7 Vet. App. 498, 510-511 
(1995), the Court held that credibility can be impeached 
generally by a showing of [self] interest.  The Board 
attaches relatively little weight of probative value on the 
veteran's statements in regard to his symptoms and finds the 
objective medical evidence more persuasive.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) [interest may affect the 
credibility of testimony].

In summary, the Board finds that the level of symptomatology 
set forth in Diagnostic Code 5295 for a 40 percent level are 
simply not shown in the medical evidence.  The specific 
symptoms enumerated for a 40 percent disability rating are 
mostly absent from the medical record.  The Board places 
great weight on objective clinical findings including normal 
x-rays, no abnormal movement, and muscle spasms which are no 
more than mild.  In short, according to the medical evidence 
of record, the veteran's current low back symptomatology is 
not reflective of the type and degree of symptomatology 
contemplated under Diagnostic Code 5295 for a 40 percent 
rating.  Accordingly, an increased rating is not warranted 
under the former schedular criteria.

(ii.) Current criteria

Under the current version of the rating schedule, to warrant 
a 40 percent disability rating for disability of the lumbar 
spine, the evidence must show forward flexion of the 
thoracolumbar spine that is limited to 30 degrees or less; 
or, favorable ankylosis of the entire thoracolumbar spine.  

The ranges of forward flexion recorded in the medical record 
are set out above.  The only measurement which arguably 
approaches the requirement for a 40 percent rating is a June 
2000 ambulatory care clinic note which shows a finding of 
flexion limited to 30-40 degrees due to back pain.  However, 
the Board discounts this finding for several reasons.  First, 
the measurement is rather imprecise, with a range of 10 
degrees.  The Board observes that the focus of any 
compensation and pension examination is on clearly 
establishing the veteran's current condition for purposes of 
evaluation.  Second, the Board notes that the ambulatory care 
clinic physician did not adequately distinguish the veteran's 
right hip symptoms from his low back symptoms.  Indeed, the 
examiner stated that the veteran's straight leg lift was 
limited by both the back and hip pain, and that he "has very 
limited ROM in his movements, likely very tight in back and 
hip."  Third, as noted above, the October 2001 VA examiner 
found normal forward flexion, measured to 95 degrees.  The 
March 2003 examiner measured range of forward flexion to 70 
degrees.  In consideration of the totality of the relevant 
evidence, the Board concludes that the overall evidence does 
not reflect forward flexion of the thoracolumbar spine that 
is limited to 30 degrees or less.  

Based on the range of motion measurements discussed above, 
the Board also finds no evidence of favorable ankylosis of 
the entire thoracolumbar spine.  Ankylosis is "immobility and 
consolidation of a joint due to disease, injury, surgical 
procedure."  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
[citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Health at 68 (4th ed. 1987)].  

In addition, the Board has considered the Court's holding in 
Mauerhan, 16 Vet. App. 436.  However, with respect to the 
current version of the rating schedule, the criteria are 
unambiguous.  When terms of regulation are unambiguous, "no 
further inquiry is usually required".  See Mauerhan, 16 Vet. 
App. at 442, citing Glover v. West, 185 F.3d 1328 (Fed. Cir. 
1999).  No further inquiry is required in this case.

Accordingly, the requirements for a 40 percent disability 
rating under the current rating criteria are not met or 
approximated.

DeLuca considerations 

The Board must also address the provisions of 38 C.F.R. §§ 
4.40 and 4.45 (2003).  See DeLuca, supra.  

The August 2000 examiner specifically found that the 
veteran's range of motion was not affected by pain.  The 
October 2001 examiner found no evidence of weakness, fatigue 
or lack of endurance or instability with motion.  While the 
examiner stated that there was pain, he did not specifically 
associate it with motion of the spine, and in fact found that 
the veteran was able to flex and take off his shoes without 
discomfort.  The March 2003 VA examiner noted that range of 
motion of the lumbar spine was additionally affected by pain 
on flexion at 60 degrees and extension at 20 degrees, right 
and left lateral flexion at 20 degrees and right and left 
rotation at 20 degrees.  However, the range of motion was not 
additionally affected by fatigue, weakness, lack of endurance 
or incoordination.  

Considering the specific measurements provided by the March 
2003 examiner, the Board finds that there is not sufficient 
additional functional impairment of the lumbar spine 
associated with motion to warrant a higher rating on that 
basis.  The Board notes that, under the current rating 
criteria, even the decreased range of motion measurements 
would not warrant a 40 percent rating, which as discussed 
above, requires a showing of forward flexion of the 
thoracolumbar spine that is limited to 30 degrees or less.  

While the August 2000 examiner did state that range of motion 
was affected by fatigue, weakness and lack of endurance, the 
degree of additional impairment was not stated.  Moreover, 
that finding directly conflicts with the more recent findings 
of the October 2001 and March 2003 examiners, who found no 
additional impairment.  Accordingly, the Board finds that a 
preponderance of the evidence is against a higher disability 
evaluation on the basis of additional functional loss due to 
pain under 38 C.F.R. §§ 4.40 and 4.45 (2003).

Fenderson considerations

As was noted in the Introduction, this appeal arose from the 
initial grant of service connection for lumbosacral strain 
and the assignment of a 20 percent rating from June 10, 2000.  
[Also as noted in the Introduction, the rating was for a time 
reduced to 10 percent, but that matter has since been 
resolved.]

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period. 

In this case, the medical evidence of record appears to 
support the proposition that the veteran's service-connected 
low back disability has not changed appreciably over the 
period on appeal.  While there appears to be some variation 
in symptoms, such as that reported by the August 2000 
examiner, there does not appear to have been symptomatology 
of such sustained overall severity as would allow for the 
assignment of a 40 percent or higher disability rating for 
any period of time since service connection was granted.  
Based on the record, the Board finds that a 20 percent 
disability rating is properly assigned for the entire period 
from June 10, 2000.   

Extraschedular rating

In the January 2003 VA Form 646, the veteran's representative 
requested that the Board consider an extraschedular 
evaluation for the veteran's service connected low back 
disorder.  Ordinarily, the VA Schedule will apply unless 
there are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  According to the 
regulation, an extraschedular disability rating is warranted 
upon a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2003).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  An exceptional case is said to 
include such factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

While the veteran was noted to be unemployed by the March 
2003 examiner, there is no objective evidence of record which 
ascribes such unemployment to the back disability.  The 
veteran has not indicated, nor has he presented evidence to 
support the premise, that his service connected low back 
disorder alone results in marked interference with 
employment.  Although there is no doubt that the veteran's 
low back disorder has resulted in occupational impairment, 
such occupational impairment is contemplated in the 20 
percent rating which is currently assigned.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  
 
There is also no evidence of frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  Indeed, there is no 
evidence of any hospitalization for the veteran's low back 
disorder.  There is no evidence of an extraordinary clinical 
picture, such as repeated surgery for the low back.  The 
Board has been unable to identify any other factor consistent 
with an exceptional or unusual disability picture, and the 
veteran has pointed to none.

In short, a preponderance of the evidence supports the 
proposition that the veteran's service-connected low back 
disorder does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards so as to warrant the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2003).  Accordingly, an extraschedular 
evaluation is not warranted.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that the preponderance of the evidence is 
against the veteran's claim of entitlement to an increased 
rating for his service-connected low back disorder.  The 
benefit sought on appeal is accordingly denied.

ORDER

The claim of entitlement to an increased evaluation for the 
service-connected low back disability is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2


 
 
 
 

